Case 1:20-cv-01343-RDA-IDD Document 28-1 Filed 02/17/21 Page 1 of 58 PageID# 177




                        EXHIBIT 1
Case
   Case
     1:20-cv-01343-RDA-IDD
        1:20-cv-00484-LO-TCBDocument
                              Document
                                     28-1
                                       1 Filed
                                          Filed04/27/20
                                                02/17/21 Page
                                                          Page12ofof57
                                                                     58PageID#
                                                                        PageID#1178


                                                                                         »      L
                                                                                          APR 2 T M
                          IN THE UNITED STATES DISTRICT COUR
                          FOR THE EASTERN DISTRICT OF VIRGINI
                                      ALEXANDRIA DIVISION



    AMAZON.COM.INC. and AMAZON
    DATA SERVICES,INC..

                  Plaintiffs.
                                                                  CASE NO. I -
           V.



   WDC HOLDINGS LLC dba NORTHSTAR
                                                             VERIFIED COMPLAINT AND
   COMMERCIAL PARTNERS: BRIAN
                                                              DEMAND FOR .JURY TRIAL
    WATSON: STERLING NCP FF. LLC;
    MANASSAS NCP FF. LLC; NSIPI
    ADMINISTRATIVE MANAGER;NOVA                          FILED UNDER SEAL PURSUANT TO
    WPC LLC; WHITE PEAKS CAPITAL LLC;                                 LOCAL RULE 5

    VILLANOVA TRUST; JOHN DOES 1-20.

                  Defendants.



                                      VERIFIED COMPLAINT


          Plaintiffs Amazon.com. Inc. and Amazon Data Services. Inc. (collectively "Plaintiffs" or

   "Amazon"), hereby allege the following in support of this action for an ex pane temporary

   restraining order, preliminary injunction, and other legal and equitable remedies for harm caused

   and imminently threatened by Defendants" unlawful and inequitable conduct.

                                   PRELIMINARY STATEMENT


           I.    Amazon seeks immediate relief from a significant fraud and kickback scheme that

   Defendants devised to secure illicit personal financial gains from certain Amazon real property

   transactions in Virginia. The need for relief is urgent based on Defendants' response to their

   removal from all involvement with transactions related to Amazon and an FBI raid at the home of

   one oftheir leaders in early April. Following the recent raid and issuance ofthe termination notices

   severing Amazon's ties with Defendants, this leader made statements alerting his accomplices to

   the FBI's inquiries and misrepresenting conduct that Amazon is actively investigating in

                                              I                           I'LAiNTirrs' vi;rii-ihdcomi'i..mnt
Case
   Case
     1:20-cv-01343-RDA-IDD
        1:20-cv-00484-LO-TCBDocument
                              Document
                                     28-1
                                       1 Filed
                                          Filed04/27/20
                                                02/17/21 Page
                                                          Page23ofof57
                                                                     58PageID#
                                                                        PageID#2179
Case
   Case
     1:20-cv-01343-RDA-IDD
        1:20-cv-00484-LO-TCBDocument
                              Document
                                     28-1
                                       1 Filed
                                          Filed04/27/20
                                                02/17/21 Page
                                                          Page34ofof57
                                                                     58PageID#
                                                                        PageID#3180
Case
   Case
     1:20-cv-01343-RDA-IDD
        1:20-cv-00484-LO-TCBDocument
                              Document
                                     28-1
                                       1 Filed
                                          Filed04/27/20
                                                02/17/21 Page
                                                          Page45ofof57
                                                                     58PageID#
                                                                        PageID#4181
Case
   Case
     1:20-cv-01343-RDA-IDD
        1:20-cv-00484-LO-TCBDocument
                              Document
                                     28-1
                                       1 Filed
                                          Filed04/27/20
                                                02/17/21 Page
                                                          Page56ofof57
                                                                     58PageID#
                                                                        PageID#5182
Case
   Case
     1:20-cv-01343-RDA-IDD
        1:20-cv-00484-LO-TCBDocument
                              Document
                                     28-1
                                       1 Filed
                                          Filed04/27/20
                                                02/17/21 Page
                                                          Page67ofof57
                                                                     58PageID#
                                                                        PageID#6183
Case
   Case
     1:20-cv-01343-RDA-IDD
        1:20-cv-00484-LO-TCBDocument
                              Document
                                     28-1
                                       1 Filed
                                          Filed04/27/20
                                                02/17/21 Page
                                                          Page78ofof57
                                                                     58PageID#
                                                                        PageID#7184
Case
   Case
     1:20-cv-01343-RDA-IDD
        1:20-cv-00484-LO-TCBDocument
                              Document
                                     28-1
                                       1 Filed
                                          Filed04/27/20
                                                02/17/21 Page
                                                          Page89ofof57
                                                                     58PageID#
                                                                        PageID#8185
Case
   Case
     1:20-cv-01343-RDA-IDD
         1:20-cv-00484-LO-TCBDocument
                               Document
                                      28-1
                                         1 Filed
                                           Filed 04/27/20
                                                 02/17/21 Page
                                                          Page 910ofof5758PageID#
                                                                           PageID#9 186
Case
  Case
     1:20-cv-01343-RDA-IDD
        1:20-cv-00484-LO-TCB Document
                              Document28-1
                                       1 Filed
                                           Filed04/27/20
                                                 02/17/21 Page
                                                           Page1011ofof5758PageID#
                                                                            PageID#10187
Case
  Case
     1:20-cv-01343-RDA-IDD
        1:20-cv-00484-LO-TCB Document
                              Document28-1
                                       1 Filed
                                           Filed04/27/20
                                                 02/17/21 Page
                                                           Page1112ofof5758PageID#
                                                                            PageID#11188
Case
  Case
     1:20-cv-01343-RDA-IDD
        1:20-cv-00484-LO-TCB Document
                              Document28-1
                                       1 Filed
                                           Filed04/27/20
                                                 02/17/21 Page
                                                           Page1213ofof5758PageID#
                                                                            PageID#12189
Case
  Case
     1:20-cv-01343-RDA-IDD
        1:20-cv-00484-LO-TCB Document
                              Document28-1
                                       1 Filed
                                           Filed04/27/20
                                                 02/17/21 Page
                                                           Page1314ofof5758PageID#
                                                                            PageID#13190
Case
  Case
     1:20-cv-01343-RDA-IDD
        1:20-cv-00484-LO-TCB Document
                              Document28-1
                                       1 Filed
                                           Filed04/27/20
                                                 02/17/21 Page
                                                           Page1415ofof5758PageID#
                                                                            PageID#14191
Case
  Case
     1:20-cv-01343-RDA-IDD
        1:20-cv-00484-LO-TCB Document
                              Document28-1
                                       1 Filed
                                           Filed04/27/20
                                                 02/17/21 Page
                                                           Page1516ofof5758PageID#
                                                                            PageID#15192
Case
  Case
     1:20-cv-01343-RDA-IDD
        1:20-cv-00484-LO-TCB Document
                              Document28-1
                                       1 Filed
                                           Filed04/27/20
                                                 02/17/21 Page
                                                           Page1617ofof5758PageID#
                                                                            PageID#16193
Case
  Case
     1:20-cv-01343-RDA-IDD
        1:20-cv-00484-LO-TCB Document
                              Document28-1
                                       1 Filed
                                           Filed04/27/20
                                                 02/17/21 Page
                                                           Page1718ofof5758PageID#
                                                                            PageID#17194
Case
  Case
     1:20-cv-01343-RDA-IDD
        1:20-cv-00484-LO-TCB Document
                              Document28-1
                                       1 Filed
                                           Filed04/27/20
                                                 02/17/21 Page
                                                           Page1819ofof5758PageID#
                                                                            PageID#18195
Case
  Case
     1:20-cv-01343-RDA-IDD
        1:20-cv-00484-LO-TCB Document
                              Document28-1
                                       1 Filed
                                           Filed04/27/20
                                                 02/17/21 Page
                                                           Page1920ofof5758PageID#
                                                                            PageID#19196
Case
  Case
     1:20-cv-01343-RDA-IDD
        1:20-cv-00484-LO-TCB Document
                              Document28-1
                                       1 Filed
                                           Filed04/27/20
                                                 02/17/21 Page
                                                           Page2021ofof5758PageID#
                                                                            PageID#20197
Case
  Case
     1:20-cv-01343-RDA-IDD
        1:20-cv-00484-LO-TCB Document
                              Document28-1
                                       1 Filed
                                           Filed04/27/20
                                                 02/17/21 Page
                                                           Page2122ofof5758PageID#
                                                                            PageID#21198
Case
  Case
     1:20-cv-01343-RDA-IDD
        1:20-cv-00484-LO-TCB Document
                              Document28-1
                                       1 Filed
                                           Filed04/27/20
                                                 02/17/21 Page
                                                           Page2223ofof5758PageID#
                                                                            PageID#22199
Case
  Case
     1:20-cv-01343-RDA-IDD
        1:20-cv-00484-LO-TCB Document
                              Document28-1
                                       1 Filed
                                           Filed04/27/20
                                                 02/17/21 Page
                                                           Page2324ofof5758PageID#
                                                                            PageID#23200
Case
  Case
     1:20-cv-01343-RDA-IDD
        1:20-cv-00484-LO-TCB Document
                              Document28-1
                                       1 Filed
                                           Filed04/27/20
                                                 02/17/21 Page
                                                           Page2425ofof5758PageID#
                                                                            PageID#24201
Case
  Case
     1:20-cv-01343-RDA-IDD
        1:20-cv-00484-LO-TCB Document
                              Document28-1
                                       1 Filed
                                           Filed04/27/20
                                                 02/17/21 Page
                                                           Page2526ofof5758PageID#
                                                                            PageID#25202
Case
  Case
     1:20-cv-01343-RDA-IDD
        1:20-cv-00484-LO-TCB Document
                              Document28-1
                                       1 Filed
                                           Filed04/27/20
                                                 02/17/21 Page
                                                           Page2627ofof5758PageID#
                                                                            PageID#26203
Case
  Case
     1:20-cv-01343-RDA-IDD
        1:20-cv-00484-LO-TCB Document
                              Document28-1
                                       1 Filed
                                           Filed04/27/20
                                                 02/17/21 Page
                                                           Page2728ofof5758PageID#
                                                                            PageID#27204
Case
  Case
     1:20-cv-01343-RDA-IDD
        1:20-cv-00484-LO-TCB Document
                              Document28-1
                                       1 Filed
                                           Filed04/27/20
                                                 02/17/21 Page
                                                           Page2829ofof5758PageID#
                                                                            PageID#28205
Case
  Case
     1:20-cv-01343-RDA-IDD
        1:20-cv-00484-LO-TCB Document
                              Document28-1
                                       1 Filed
                                           Filed04/27/20
                                                 02/17/21 Page
                                                           Page2930ofof5758PageID#
                                                                            PageID#29206
Case
  Case
     1:20-cv-01343-RDA-IDD
        1:20-cv-00484-LO-TCB Document
                              Document28-1
                                       1 Filed
                                           Filed04/27/20
                                                 02/17/21 Page
                                                           Page3031ofof5758PageID#
                                                                            PageID#30207
Case
  Case
     1:20-cv-01343-RDA-IDD
        1:20-cv-00484-LO-TCB Document
                              Document28-1
                                       1 Filed
                                           Filed04/27/20
                                                 02/17/21 Page
                                                           Page3132ofof5758PageID#
                                                                            PageID#31208
Case
  Case
     1:20-cv-01343-RDA-IDD
        1:20-cv-00484-LO-TCB Document
                              Document28-1
                                       1 Filed
                                           Filed04/27/20
                                                 02/17/21 Page
                                                           Page3233ofof5758PageID#
                                                                            PageID#32209
Case
  Case
     1:20-cv-01343-RDA-IDD
        1:20-cv-00484-LO-TCB Document
                              Document28-1
                                       1 Filed
                                           Filed04/27/20
                                                 02/17/21 Page
                                                           Page3334ofof5758PageID#
                                                                            PageID#33210
Case
  Case
     1:20-cv-01343-RDA-IDD
        1:20-cv-00484-LO-TCB Document
                              Document28-1
                                       1 Filed
                                           Filed04/27/20
                                                 02/17/21 Page
                                                           Page3435ofof5758PageID#
                                                                            PageID#34211
Case
  Case
     1:20-cv-01343-RDA-IDD
        1:20-cv-00484-LO-TCB Document
                              Document28-1
                                       1 Filed
                                           Filed04/27/20
                                                 02/17/21 Page
                                                           Page3536ofof5758PageID#
                                                                            PageID#35212
Case
  Case
     1:20-cv-01343-RDA-IDD
        1:20-cv-00484-LO-TCB Document
                              Document28-1
                                       1 Filed
                                           Filed04/27/20
                                                 02/17/21 Page
                                                           Page3637ofof5758PageID#
                                                                            PageID#36213
Case
  Case
     1:20-cv-01343-RDA-IDD
        1:20-cv-00484-LO-TCB Document
                              Document28-1
                                       1 Filed
                                           Filed04/27/20
                                                 02/17/21 Page
                                                           Page3738ofof5758PageID#
                                                                            PageID#37214
Case
  Case
     1:20-cv-01343-RDA-IDD
        1:20-cv-00484-LO-TCB Document
                              Document28-1
                                       1 Filed
                                           Filed04/27/20
                                                 02/17/21 Page
                                                           Page3839ofof5758PageID#
                                                                            PageID#38215
Case
  Case
     1:20-cv-01343-RDA-IDD
        1:20-cv-00484-LO-TCB Document
                              Document28-1
                                       1 Filed
                                           Filed04/27/20
                                                 02/17/21 Page
                                                           Page3940ofof5758PageID#
                                                                            PageID#39216
Case
  Case
     1:20-cv-01343-RDA-IDD
        1:20-cv-00484-LO-TCB Document
                              Document28-1
                                       1 Filed
                                           Filed04/27/20
                                                 02/17/21 Page
                                                           Page4041ofof5758PageID#
                                                                            PageID#40217
Case
  Case
     1:20-cv-01343-RDA-IDD
        1:20-cv-00484-LO-TCB Document
                              Document28-1
                                       1 Filed
                                           Filed04/27/20
                                                 02/17/21 Page
                                                           Page4142ofof5758PageID#
                                                                            PageID#41218
Case
  Case
     1:20-cv-01343-RDA-IDD
        1:20-cv-00484-LO-TCB Document
                              Document28-1
                                       1 Filed
                                           Filed04/27/20
                                                 02/17/21 Page
                                                           Page4243ofof5758PageID#
                                                                            PageID#42219
Case
  Case
     1:20-cv-01343-RDA-IDD
        1:20-cv-00484-LO-TCB Document
                              Document28-1
                                       1 Filed
                                           Filed04/27/20
                                                 02/17/21 Page
                                                           Page4344ofof5758PageID#
                                                                            PageID#43220
Case
  Case
     1:20-cv-01343-RDA-IDD
        1:20-cv-00484-LO-TCB Document
                              Document28-1
                                       1 Filed
                                           Filed04/27/20
                                                 02/17/21 Page
                                                           Page4445ofof5758PageID#
                                                                            PageID#44221
Case
  Case
     1:20-cv-01343-RDA-IDD
        1:20-cv-00484-LO-TCB Document
                              Document28-1
                                       1 Filed
                                           Filed04/27/20
                                                 02/17/21 Page
                                                           Page4546ofof5758PageID#
                                                                            PageID#45222
Case
  Case
     1:20-cv-01343-RDA-IDD
        1:20-cv-00484-LO-TCB Document
                              Document28-1
                                       1 Filed
                                           Filed04/27/20
                                                 02/17/21 Page
                                                           Page4647ofof5758PageID#
                                                                            PageID#46223
Case
  Case
     1:20-cv-01343-RDA-IDD
        1:20-cv-00484-LO-TCB Document
                              Document28-1
                                       1 Filed
                                           Filed04/27/20
                                                 02/17/21 Page
                                                           Page4748ofof5758PageID#
                                                                            PageID#47224
Case
  Case
     1:20-cv-01343-RDA-IDD
        1:20-cv-00484-LO-TCB Document
                              Document28-1
                                       1 Filed
                                           Filed04/27/20
                                                 02/17/21 Page
                                                           Page4849ofof5758PageID#
                                                                            PageID#48225
Case
  Case
     1:20-cv-01343-RDA-IDD
        1:20-cv-00484-LO-TCB Document
                              Document28-1
                                       1 Filed
                                           Filed04/27/20
                                                 02/17/21 Page
                                                           Page4950ofof5758PageID#
                                                                            PageID#49226
Case
  Case
     1:20-cv-01343-RDA-IDD
        1:20-cv-00484-LO-TCB Document
                              Document28-1
                                       1 Filed
                                           Filed04/27/20
                                                 02/17/21 Page
                                                           Page5051ofof5758PageID#
                                                                            PageID#50227
Case
  Case
     1:20-cv-01343-RDA-IDD
        1:20-cv-00484-LO-TCB Document
                              Document28-1
                                       1 Filed
                                           Filed04/27/20
                                                 02/17/21 Page
                                                           Page5152ofof5758PageID#
                                                                            PageID#51228
Case
  Case
     1:20-cv-01343-RDA-IDD
        1:20-cv-00484-LO-TCB Document
                              Document28-1
                                       1 Filed
                                           Filed04/27/20
                                                 02/17/21 Page
                                                           Page5253ofof5758PageID#
                                                                            PageID#52229
Case
  Case
     1:20-cv-01343-RDA-IDD
        1:20-cv-00484-LO-TCB Document
                              Document28-1
                                       1 Filed
                                           Filed04/27/20
                                                 02/17/21 Page
                                                           Page5354ofof5758PageID#
                                                                            PageID#53230
Case
  Case
     1:20-cv-01343-RDA-IDD
        1:20-cv-00484-LO-TCB Document
                              Document28-1
                                       1 Filed
                                           Filed04/27/20
                                                 02/17/21 Page
                                                           Page5455ofof5758PageID#
                                                                            PageID#54231
Case
  Case
     1:20-cv-01343-RDA-IDD
        1:20-cv-00484-LO-TCB Document
                              Document28-1
                                       1 Filed
                                           Filed04/27/20
                                                 02/17/21 Page
                                                           Page5556ofof5758PageID#
                                                                            PageID#55232
Case
  Case
     1:20-cv-01343-RDA-IDD
        1:20-cv-00484-LO-TCB Document
                              Document28-1
                                       1 Filed
                                           Filed04/27/20
                                                 02/17/21 Page
                                                           Page5657ofof5758PageID#
                                                                            PageID#56233
Case
  Case
     1:20-cv-01343-RDA-IDD
        1:20-cv-00484-LO-TCB Document
                              Document28-1
                                       1 Filed
                                           Filed04/27/20
                                                 02/17/21 Page
                                                           Page5758ofof5758PageID#
                                                                            PageID#57234
